FLETCHER, Chief Judge
(concurring in the result):
Two conclusions reached in Judge Cook’s opinion cause me concern and warrant further analysis. The first is that a marihuana dog’s sniffing of barracks lockers is a per*403missible adjunct to an “administrative” inspection.1 Compare United States v. Grace, 19 U.S.C.M.A. 409, 42 C.M.R. 11 (1970), with United States v. Lange, 15 U.S.C.M.A. 486, 35 C.M.R. 458 (1965). See also Committee for GI Rights v. Callaway, 171 U.S.App.D.C. 73, 518 F.2d 466 (1975).2 The second is that, if specified information obtained during such an inspection properly had been relayed to an individual with authority to initiate searches, such evidence could have served as a legitimate basis for authorizing a probable cause search, thereby qualifying the seized contraband for admission into evidence consistent with the Fourth Amendment. See United States v. Unrue, 22 U.S.C.M.A. 466, 47 C.M.R. 556 (1973). Compare United States v. Bronstein, 521 F.2d 459 (2d Cir. 1975), with United States v. Solis, 393 F.Supp. 325 (C.D.Cal.1975). See also Kingham, Marijuana Detection Dogs As An Instrument of Search: The Real Question, The Army Lawyer 10 (May 1973); Lederer and Lederer, Admissibility of Evidence Found by Marijuana Detection Dogs, The Army Lawyer 12 (April 1973).
Since early in its history, this Court has wrestled with the distinction, if any, between a military inspection and a search. See, e. g., United States v. Grace, supra; United States v. Lange, supra; United States v. Davenport, 14 U.S.C.M.A. 152, 33 C.M.R. 364 (1963); United States v. Harman, 12 U.S.C.M.A. 180, 30 C.M.R. 180 (1961); United States v. Gebhart, 10 U.S.C.M.A. 606, 28 C.M.R. 172 (1959). As evidenced by the present case, the net effect of these decisions has been to suggest to some commanders that they have carte blanche authority to conduct inspections for whatever purpose unless they initially suspect a particular individual of criminal activity. In that event, compliance with the Fourth Amendment as applied in the military community is required. United States v. Lange, supra.
The converse of this is, of course, that the average serviceman has had minimal freedom from governmental intrusion unless and until he became a criminal suspect cloaked with Fourth Amendment protections. This has led to the anomalous situation wherein those suspected of criminal activity are afforded greater freedom from governmental intrusion in certain instances than those who have done nothing to disturb the military organization’s tranquility. See Camara v. Municipal Court, 387 U.S. 523, 530, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967), overruling Frank v. Maryland, 359 U.S. 360, 79 S.Ct. 804, 3 L.Ed.2d 877 (1959).
With that background as to the existing state of affairs, I turn to the marihuana inspection before us. It could hardly be argued that a military commander lacks a legitimate, substantial interest in assuring, through devices such as marihuana dogs, that he can field an effective fighting force on a moment’s notice to defend the very liberties of the American citizenry with which we deal in instances such as the present case.3 That is not to say, however, that servicemembers should, ipso facto, forfeit such constitutional protections which it is their duty to defend. E. g., United States v. Kinane, 1 M.J. 309 (1976); United States v. Brown, 10 U.S.C.M.A. 482, 28 C.M.R. 48 (1959). Nevertheless, it must be recognized that, in certain respects, the military society differs markedly from its civilian counterpart. Parker v. Levy, 417 U.S. 733, 743-44, 94 S.Ct. 2547, *40441 L.Ed.2d 439 (1974). For example, an employer in the civilian community would not attempt ordinarily to police the after-hours conduct of his employees, much less search their homes to encourage their sobriety and presence for work the following day. The more usual response to remedy such employee abuses would be simply to discharge such an individual from employment. In many instances, that alternative is not available to a military commander. Thus, he must be afforded additional leeway, even if not available in civilian jurisdictions,4 to regulate the off-duty, on-base5 conduct of his “employees” where such conduct has a direct bearing upon the serviceman’s ability to perform his military duties.
This leads me to conclude that the paramount interests of our society demand that military commanders be given authority to conduct reasonable inspections to ferret out drug abuse even absent a showing of probable cause and even if the individual already is suspected of possessing contraband. See Committee for GI Rights v. Callaway, supra; Contra United States v. Lange, supra.
Having concluded that such inspections are “reasonable” in order to permit the military society to perform and accomplish its primary mission “to fight or be ready to fight wars should the occasion arise,”6 the inquiry must proceed to the effect of such a course of action on the administration of military justice. In the past, this Court has authorized the receipt into evidence of contraband discovered during legitimate inspections. See United States v. Grace, supra; United States v. Gebhart, supra. However, with the exception of the customs search7 and the stop-and-frisk related airport search8 cases, there has been a general reluctance in the civilian sphere to sanction, much less admit evidence seized during an administrative inspection in which the sole objective of the search was the discovery of criminal goods. The Supreme Court has been careful to limit such statutorily authorized inspections to instances in which a regulated business impliedly consented to the intrusions thereby justifying the searches on a well-recognized exception to the usual probable cause and warrant requirements of the Fourth Amendment. See Almeida-Sanchez v. United States, 413 U.S. 266, 270-72, 93 S.Ct. 2535, 37 L.Ed.2d 596 (1973) comparing United States v. Biswell, 406 U.S. 311, 92 S.Ct. 1593, 32 L.Ed.2d 87 (1972) and Colonnade Catering Corp. v. United States, 397 U.S. 72, 90 S.Ct. 774, 25 L.Ed.2d 60 (1970), with See v. Seattle, 387 U.S. 541, 87 S.Ct. 1737, 18 L.Ed.2d 943 (1967) and Camara v. Municipal Court, supra.
It has been suggested by Government counsel that the commander’s utilization of a marihuana dog was primarily “to enhance the performance of [the commander’s] military mission.” Yet, the fact remains that a marihuana dog’s distinguishing attribute is his nose with its ability to ferret out a substance, possession of which is criminally punishable under the Uniform Code. See Articles 92 and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 892 and 934. The discovery of marihuana in furtherance of legitimate military objectives necessarily involves the simultaneous discovery of marihuana for criminal action. This is particularly true under the Uniform Code wherein the commander presently wears three *405“hats,” that of troop commander, law enforcement officer, and quasi-judicial officer. See Articles 7, 9, 15, 30, and 33, UCMJ.
Appreciating that the broadening of a commander’s authority to inspect to carry out his military mission inevitably would lead under existing admissibility standards to use of such inspections solely to conduct law enforcement operations or as a ruse for others within the military justice system to avoid the probable cause requirements of the Fourth Amendment,9 I believe the exclusionary rule safeguard must be implemented to discourage such a course of action. Cf. United States v. Peltier, 422 U.S. 531, 542, 95 S.Ct. 2313, 45 L.Ed.2d 374 (1975); United States v. Calandra, 414 U.S. 338, 347, 94 S.Ct. 613, 38 L.Ed.2d 561 (1974); Coolidge v. New Hampshire, 403 U.S. 443, 488, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971); Linkletter v. Walker, 381 U.S. 618, 636, 85 S.Ct. 1731, 14 L.Ed.2d 601 (1965). Therefore, while I sanction the commander’s constitutional right to conduct such inspections as part of his command function, the abuses inherent in any such inspection authority lead me to conclude that, to discourage future unlawful police activity, the fruits of all such inspections may not be used either as evidence in a criminal or quasi-criminal proceeding or as a basis for establishing probable cause under the Fourth Amendment.10 See Mayfield v. United States, 276 A.2d 123 (D.C.App.1971).
I join Judge Cook in concluding that the fruits of the marihuana dog inspection were inadmissible. I also concur in the disposition ordered.

. The term “administrative” inspection has been used interchangeably in military practice with “health and welfare” inspection as well as “shakedown” inspection or search.


. The efficacy of the Court of Appeals’ decision in Committee for GI Rights v. Callaway, 171 U.S.App.D.C. 73, 518 F.2d 466 (1975), is dubious, at best, in light of the guidelines announced by the Supreme Court in Schlesinger v. Councilman, 420 U.S. 738, 95 S.Ct. 1300, 43 L.Ed.2d 591 (1975).


. In its opinion the Navy Court of Military Review correctly observed that “[i]n addition to maintaining at all times a force in readiness to carry out the command mission in the national defense ... the commander is charged with a nondelegable responsibility to protect the health, safety, and welfare of the personnel assigned to him.”


. See Parrish v. Civil Service Commission, 66 Cal.2d 260, 57 Cal.Rptr. 623, 425 P.2d 223 (1967).


. See Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971); O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969); United States v. Beeker, 18 U.S.C.M.A. 563, 40 C.M.R. 275 (1969).


. Greer v. Spock, 424 U.S. 828, 96 S.Ct. 1211, 1217, 47 L.Ed.2d 505 (1976), citing Toth v. Quarles, 350 U.S. 11, 17, 76 S.Ct. 1, 100 L.Ed. 8 (1955); accord, O’Callahan v. Parker, supra.


. E. g., United States v. 12 200-ft. Reels of Film, 413 U.S. 123, 125-26, 93 S.Ct. 2665, 37 L.Ed.2d 500 (1973); Carroll v. United States, 267 U.S. 132, 154, 45 S.Ct. 280, 69 L.Ed. 543 (1925).


. United States v. Bronstein, 521 F.2d 459 (2d Cir. 1975); United States v. Epperson, 454 F.2d 769 (4th Cir. 1972), cert. denied, 406 U.S. 947, 92 S.Ct. 2050, 32 L.Ed.2d 334 (1972). See also United States v. Dalpiaz, 494 F.2d 374 (6th Cir. 1974); United States v. Davis, 482 F.2d 893 (9th Cir. 1973); United States v. Slocum, 464 F.2d 1180 (3d Cir. 1972).


. Cf. United States v. Jordan, 1 M.J. 145 (1976) (decision on reconsideration).


. An otherwise legitimate warrantless search or intrusion by a commander would, of course, not be affected by nor fall within the purview of the exclusionary rule set forth herein. See United States v. Kinane, 1 M.J. 309 (1976); United States v. Mathis, 16 U.S.C.M.A. 522, 37 C.M.R. 142 (1967); United States v. Burnside, 15 U.S.C.M.A. 326, 35 C.M.R. 298 (1965).